DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/KR2017/015489, which claims priority under 35 USC 119(a)-(d) from Korean Application KR10-2016-0179334, filed December 26, 2016. 

Information Disclosure Statement
The information disclosure statements dated June 26, 2019, October 1, 2019, August 13, 2019; June 3, 2020 and August 19, 2020 were in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant's election without traverse of crosscarmellose sodium as a specific disintegrant in the reply filed May 12, 2021 is acknowledged. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Scope of the Elected Invention
Applicant’s species election reads on claims 1-9. Examination of the elected invention was conducted in accordance with the MPEP 803.02:
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection IV.B, below, for additional guidance. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). 
The elected species is not allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended to include other species. Since art was found on a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2007/0142448 (“the ‘448 publicatiom”).
The instant claims are drawn to an oral formulation comprising the compound (S)-4((5,7-difluorochroman-4-yl)oxy)-N,N-2-trimethyl-1H-benzo[d]imidazole-6-carboxamide and the elected disintegrant of croscarmellose sodium.  The claim also recites the disintegrants sodium starch glycolate and low-substituted hydroxypropylcellulose.  Dependent claims place limitations of the amount of the claimed disintegrant as well as on additional ingredients present in the formulation.  Notably, for the claimed methods, the only active step is combining the claimed compound with the claimed disintegrant, such that any teaching or suggestion of such formulation is also interpreted as being a teaching or suggestion of the methods.
Determining the scope and contents of the prior art

The ‘448 publication teaches the compound (S)-4((5,7-difluorochroman-4-yl)oxy)-N,N-2-trimethyl-1H-benzo[d]imidazole-6-carboxamide as Example 2 (paragraph [0400]): 
    PNG
    media_image2.png
    235
    194
    media_image2.png
    Greyscale
.  The art further discloses that the compounds therein may be administered orally (paragraph [0251]-[0270]) and notes that for tablet dosage forms, a 
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant invention and the prior art is that the prior art does not teach a specific example where a formulation contains both the claimed compound and a disintegrant as claimed.
Resolving the level of ordinary skill in the pertinent art

It would have been prima facie obvious for the skilled artisan to select from the compounds described as being particularly preferable for the purpose describe in the prior art, as well as using those preferable exemplified compounds to treat include in the formulations 
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Accordingly, it would not have been considered inventive for the skilled artisan to follow the explicit suggestion of the prior art to formulate exemplary compounds with disintegrants, binders, fillers, and/or lubricants as described when such are taught as being commonly used components for oral formulations of the anticipatory compounds, and combining the ingredients by carrying out the only required active step for claims 8-9, where the ingredients are used for their well-known purposes described in the prior art would have necessarily had the effect recited in the claimed methods.  The skilled artisan would have reasonably expected success in preparing these oral formulations since the primary reference teaches that such parasites are within the scope of the contemplated invention.
As such, the optimizations made in the instant claims are obvious in view of the prior art teachings.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to conduct the methods of the instant claims with a reasonable expectation of success in doing so.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699